COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Patty Ramos v. Juan C. Portal
Appellate case number:      01-18-00704-CV
Trial court case number:    2008-24403
Trial court:                245th District Court of Harris County

        Appellant, Patty Ramos, has filed a notice of appeal of the trial court’s order in a
suit to modify the parent-child relationship. Appellant has filed in this Court a “Statement
of Inability to Afford Payment of Court Costs or an Appeal Bond.” And, she has filed a
“Motion to Extend Time to Remit/Waive Appellate Fees,” in which she “requests an
extension of time to October 15, 2018 to remit” payment for the appellate record and fees
“or have the Trial Court make a determination on [her] indigent status.”
        Texas Rule of Civil Procedure 145 governs payment of “fees charged by the clerk
or the court-reporter for preparation of the appellate record.” TEX. R. CIV. P. 145(a), (c).
Rule 145 requires a party to file in the trial court a “Statement of Inability to Afford
Payment of Court Costs,” using a form approved by the Supreme Court of Texas or a
statement that includes the information the form requires.1 Id. 145(a), (b). A party who
files a statement of inability to pay costs cannot be required to pay costs expect as
provided by Rule 145. See id. 145(a), (d), (f). If she wishes to proceed without payment
of the fees for the appellate record, appellant should comply with Rule 145.
       Accordingly, we grant appellant’s motion. No later than October 15, 2018,
appellant is directed to notify the Clerk of this Court that she is entitled to proceed
without payment of the fees for preparation of the clerk’s record or reporter’s record, or
has paid, or made arrangements to pay, for the appellate record.




1
       See http://www.txcourts.gov/media/1435953/statement-final-version.pdf.
       Texas Rule of Appellate Procedure 20 governs only the payment of “filing fees
charged by the appellate court.” TEX. R. APP. P. 20.1(a). The Clerk of this Court is
directed to make an entry in this Court’s records that appellant is allowed to
proceed on appeal without payment of the filing fees charged by this Court. See id.
20.1(a), (c).
      It is so ORDERED.
Judge’s signature: /s/ Russell Lloyd
                    Acting individually    Acting for the Court

Date: September 13, 2018